Citation Nr: 0002320	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-07 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility to treatment under 38 
U.S.C.A. § 1702 (West 1991).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 30, 1974 to June 
1, 1978.  Subsequent reserve records are on file.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent evidence of record indicating the 
presence of a psychosis during service or within a year after 
the appellant's separation from service.

2. There is no competent evidence showing a nexus between the 
veteran's schizophrenia and any incident of his military 
service.

3.  The appellant is a Vietnam Era veteran, who was separated 
from active service on June 1, 1978.

4.  The appellant's psychosis was not diagnosed prior to May 
8, 1977, and the evidence does not show that it developed 
within the two years after his separation from service in 
June 1978.


CONCLUSIONS OF LAW

1.  The claim for service connection for schizophrenia is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant has not submitted a well-grounded claim for 
service connection for a psychosis for the purpose of 
establishing eligibility for VA medical treatment.  38 
U.S.C.A. §§ 1702, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Schizophrenia

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The appellant has not claimed that schizophrenia arose under 
a combat situation.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) is not warranted.  

Service medical records reveal that at entrance and 
separation the appellant's psychiatric condition normal.  The 
appellant did not complain of and was not seen for 
psychiatric problems while in active service in the Navy, 
between May 1974 and June 1978.  It appears from Naval 
Reserves medical records that the appellant was in the 
reserves from December 1982 to January 1986.  He underwent an 
annual examination in January 1983.  On the appellant's 
Report of Medical History, dated January 1983, the examiner 
indicated that the appellant had been treated for nervousness 
in association with a foot injury with anti-anxiety agents 14 
months previously.  The examiner wrote that the condition was 
resolved and that there was no further medication or 
counselling.  

Post service VA Medical Center (VAMC) records disclose that 
the appellant was first seen for schizophrenia in August 
1985, and treatment continued thereafter.  Private medical 
records reveal that the appellant was seen for schizophrenia 
from April 1986 to January 1997.  An August 1987 VA 
examination report provided a diagnosis of chronic 
undifferentiated schizophrenic disorder.  The examiner 
indicated that external precipitating stress was 
undetermined.  He stated that premorbid personality and 
predisposition was undetermined.  In June 1997 a VA examiner 
diagnosed schizophrenia, paranoid type, currently residual 
symptoms only on medication.  He indicated that it was 
difficult to date the onset of the appellant's psychosis from 
his history and available records.  In March 1999 a VA 
examiner diagnosed schizophrenia, chronic, paranoid type.  
There is no medical opinion indicating a nexus, or 
relationship, between the veteran's schizophrenia and his 
military service

At an August 1998 hearing at the RO the appellant testified 
that he had a nervous stomach in service and he gave a 
history of mental problems since the early 1980s.  On the 
August 1987 examination report, the examiner noted the 
appellant's report of complaints since service.  However, 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" satisfying the Grottveit requirement.  Such 
evidence cannot enjoy the presumption of truthfulness 
accorded by Robinette (as to determination of well 
groundedness) and Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (as to determination of whether evidence is "new and 
material" for purposes of reopening a claim), because a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) ("in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration").  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  In this case, the 
recording of history in 1995 (which changed from the 1994 
recorded history) is no more than a transcription and does 
not constitute competent medical evidence or establish a 
well-grounded claim.

The appellant has not brought forth evidence of a 
relationship between schizophrenia and service and has thus 
failed to submit competent medical evidence of a nexus 
between schizophrenia and a disease or injury in service and 
therefore, the claim is not well grounded.  See Caluza, 
supra.  Although the appellant stated that he believes that 
his problem is related to service, as a lay person he is not 
competent to rendeer a medical opinion as to the etiology of 
his disorder.  See Layno, 6 Vet. App. at 470; Espiritu, 2 
Vet. App. at 494.  The appellant's own unsupported opinion 
does not give rise to a well-grounded claim.  Accordingly, 
the appellant's claim for service connection for 
schizophrenia is denied.  

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette, supra.  Here, VA fulfilled its obligation 
under section 5103(a) by issuing a statement of the case in 
January 1998.  In this respect, the Board is satisfied that 
the obligation imposed by section 5103(a) has been satisfied 
at the RO level.  See Franzen v. Brown, 9 Vet. App. 235 
(1996) (VA's obligation under § 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  

II.  Medical Care Due to a Psychosis

For the purposes of medical care, a veteran of World War II, 
the Korean conflict, the Vietnam era or the Persian Gulf War 
who developed an active psychosis (1) within two years after 
discharge or release from active military, naval or air 
service, and (2) before May 8, 1977, in the case of a Vietnam 
era veteran, shall be deemed to have incurred such disability 
in the active military, naval or air service.  38 U.S.C.A. 
§ 1702 (West 1991).  

Here, the appellant served on active duty from May 1974 to 
June 1978, and the diagnosis and treatment of a psychosis 
first appears in records in August 1985.  Therefore, the 
evidence does not show that a psychosis developed before May 
8, 1977, and does not meet the first part of the requirement 
under 38 U.S.C.A. § 1702.  

In the instant case, the evidence shows the appellant's 
initial psychosis/schizophrenia appeared more than two years 
after his separation from service, and thus, it is not 
subject to presumptive service connection under the 
provisions of this statute.  As such, there is no plausible 
basis upon which to predicate this claim and it is denied as 
not well grounded.  See 38 U.S.C.A. §§ 1702, 5107 (West 
1991).


ORDER

Because it is not well-grounded, the claim to service 
connection for schizophrenia is denied.

The appellant's claim to entitlement to service connection 
for a psychosis for the purposes of treatment under the 
provisions of 38 U.S.C.A. § 1702 is not well grounded, and 
the appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

